DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed January 21, 2021. Claims 1-16 and 18-21 are pending. Claims 1, 18 and 21 are amended and claims 17 and 22 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the end caps" in line 5.  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not specifically recite more than one end cap.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-15, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 3,948,315).
In regards to claim 1, Powell discloses
A heat exchanger (Fig.1) comprising:
a longitudinally-extending first shell (11) defining a first shell-side space (interior space) and a first longitudinal axis;
a longitudinally-extending second shell (10) defining a second shell-side space (interior space) and a second longitudinal axis, the second shell arranged parallel to the first shell (Fig.1);
a transverse third shell (12) fluidly coupling the first and second shells together, the third shell extending laterally between the first and second shells and defining a third shell-side space (interior space) in fluid communication with the first and second shell-side spaces (Fig.1, for fluid entering from inlet 45 and exiting from outlet 44);
a tube bundle (21, 23) comprising a plurality of tubes (each of the tubes 21 and 23) each defining a tube-side space (interior space of the tubes), the tube bundle extending through the first, second, and third shells (Fig.1);
a shell-side inlet nozzle (45) fluidly coupled to the first shell; and
a shell-side outlet nozzle (44) fluidly coupled to the second shell;

wherein the third shell includes a pair of opposing end portions (formed by flange 17) each extending laterally outwards beyond the first and second shells forming cantilevered ends (see Fig.A below), and an end cap (14) attached to each cantilevered end (via studs 15 and nuts 16; note that although the instant application shows two end caps in Fig.1, one for each of the cantilevered ends, the language of the claim does not clearly suggest that there are two end caps).

    PNG
    media_image1.png
    666
    841
    media_image1.png
    Greyscale

In regards to claim 2, Powell discloses that the third shell is orientated perpendicularly to the first and second shells (Fig.1).
In regards to claim 3, Powell discloses that the third shell is fluidly coupled to a first terminal end of each of the first and second shells (Fig.1, ends of the shells 10 and 11 that are attached to the shell 12).
In regards to claim 4, Powell discloses a first tubesheet (24) coupled to a second terminal end of the first shell (Figs.3 and 4) and a second tubesheet (24) coupled to a second terminal end of the second shell (Fig.1, 3 and 4, both ends of the tubes 21 are provided with a tubesheet 24).
In regards to claim 5, Powell discloses a first expansion joint coupled between the first tubesheet and the first terminal end of first shell (see Fig.B below).

    PNG
    media_image2.png
    948
    1046
    media_image2.png
    Greyscale

In regards to claim 6, Powell discloses that the first expansion joint is a flanged and flued expansion joint comprising a first half and a second half (Fig.B, the first and second halves are defined between the two welded sections), the first and second halves collectively defining a pair of axially spaced first and second flanged portions each extending perpendicularly to the first longitudinal axis (Fig.B), and a pair of first and second flued portions each extending parallel to the first longitudinal axis (Fig.B), the first and second flued portions being welded together (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself; in addition, seams are shown in the figure which appear to be either welded, brazed or soldered).
In regards to claim 7, Powell discloses that the shell-side inlet nozzle is fluidly coupled to the first expansion joint (Fig.B), and wherein the shell-side fluid is introduced into the first shell through the first expansion joint in a radial direction (Fig.B).
In regards to claim 13, Powell discloses a tube-side inlet nozzle (29 and 32) fluidly coupled to the first tubesheet for introducing a tube-side fluid into the first shell in an axial direction and a tube-side outlet nozzle (30 and 33) fluidly coupled to the second tubesheet for extracting the tube-side fluid from the second shell in an axial direction (Fig.1).
In regards to claim 14, Powell discloses that the shell-side fluid flows in a direction counter to the tube-side fluid through the heat exchanger (Fig.1).
In regards to claim 15, Powell discloses that the tube-side inlet and outlet nozzles each have a frustoconical shape and are oriented coaxially with first and second longitudinal axes, respectively (Figs.1 and 3).
In regards to claim 20, Powell discloses that the first and second tubesheets are disposed laterally adjacent and parallel to each other (Fig.1).
In regards to claim 21, Powell discloses
A heat exchanger (Fig.1) comprising:
a longitudinally-extending first shell (11) defining a first shell-side space (interior space) and a first longitudinal axis;
a longitudinally-extending second shell (10) defining a second shell-side space (interior space) and a second longitudinal axis, the second shell arranged parallel to the first shell (Fig.1);
a third shell (12) fluidly coupled to a first terminal end of the first shell and a first terminal end of the second shell (Fig.1, ends of the shells 10 and 11 that are attached to the shell 12), the third shell extending laterally between the first and second shells, the third shell defining a transverse axis and a third shell-side space (interior space) in fluid communication with the first and second shell-side spaces (Fig.1, for fluid entering from inlet 45 and exiting from outlet 44);
a U-shaped tube bundle (21, 23) comprising a plurality of tubes (each of the tubes 21 and 23) each defining a tube-side space (interior space of the tubes), the tube bundle extending through the first, second, and third shells (Fig.1);
an inlet tubesheet and an outlet second tubesheet (Figs.1, 3 and 4, inlet and outlet tubesheets 24);

a tube-side outlet nozzle (33) fluidly coupled to the outlet tubesheet;
a first expansion joint (see Fig.B above) coupled between the inlet tubesheet and a second terminal end of first shell (Fig.B);
a second expansion joint coupled between the outlet tubesheet and a second terminal end of second shell (Fig.B);
a shell-side inlet nozzle (45) fluidly coupled to the second expansion joint, wherein the shell-side fluid is introduced into the first shell through the second expansion joint (Fig.B);
a shell-side outlet nozzle (44) fluidly coupled to the first expansion joint, wherein the shell-side fluid is extracted from the second shell through the first expansion joint (Fig.B);
wherein a shell-side fluid flows in path from the first shell-side space through the third shell-side space to the second shell-side space (Fig.1);
wherein the third shell includes a pair of opposing end portions (formed by flange 17) each extending laterally outwards beyond the first and second shells forming cantilevered ends (see Fig.A above), and an end cap (14) attached to each cantilevered end (via studs 15 and nuts 16; note that although the instant application shows two end caps in Fig.1, one for each of the cantilevered ends, the language of the claim does not clearly suggest that there are two end caps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Singh et al. (WO 2015/061641A1, herein Singh).
In regards to claims 8-12, Powell discloses a second expansion joint coupled between the second tubesheet and the second terminal end of second shell (Fig.B), but does not disclose an annular nozzle mounting wall, a shell-side annular inlet flow distribution sleeve or an annular outlet flow plenum as claimed.
Singh teaches a first expansion joint (Fig.4, 396a; see also Fig.C below) coupled between a first tubesheet (333b) and a first terminal end of a shell (312),
wherein a shell-side inlet nozzle (395) is fluidly coupled to the first expansion joint,
wherein the first expansion joint defines an annular nozzle mounting wall (flat wall surface), the shell-side inlet nozzle being fluidly and perpendicularly coupled to the nozzle mounting wall of the first expansion joint,
a shell-side annular inlet flow distribution sleeve (411) disposed inside the first expansion joint, the inlet flow distribution sleeve in fluid communication with the shell-side inlet nozzle and comprising a plurality of perforations for introducing the shell-side fluid into the first shell-side space of the first shell (Fig.4),
an annular outlet flow plenum (Fig.A) formed inside the first expansion joint between the shell-side inlet nozzle and the flow distribution sleeve, wherein the shell-side fluid flows from the shell-side inlet nozzle into and circumferentially around the annular outlet flow 
wherein the annular outlet flow plenum inside the first expansion joint is arranged circumferentially around the shell in a radial position farther outwards than an exterior surface of the shell (Fig.4),
a second expansion joint (396b) coupled between a second tubesheet (333a) and a second terminal end of the shell, an annular outlet flow distribution plenum (Fig.4) formed inside the second expansion joint, a shell-side outlet flow distribution sleeve (411) disposed inside the second expansion joint and comprising a plurality of perforations (Fig.4), and a shell-side outlet nozzle (397) fluidly coupled to the second expansion joint, wherein a shell-side fluid is evacuated from a shell-side space of the shell through in order the outlet flow distribution sleeve, the annular outlet flow distribution plenum, and the shell-side outlet nozzle (Fig.4 shows this with respect to the inlet, but the same features can be applied to an outlet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell’s shell-side inlet and outlet nozzles and first and second expansion joints to include an annular nozzle mounting wall, a shell-side annular inlet flow distribution sleeve and an annular outlet flow plenum as similarly taught by Singh in order to accommodate thermal growth in length/height of the fluid (see Singh, page 23, paragraph 100).

    PNG
    media_image3.png
    490
    677
    media_image3.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Ligneul (US 5,309,946).
In regards to claim 16, Hoppe does not disclose that at least one of the tube-side inlet nozzle and tube-side outlet nozzle comprises a plurality of concentrically aligned internal flow straighteners.
	Ligneul teaches concentrically aligned internal flow straighteners for an inlet/outlet nozzle (Fig.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell’s inlet and outlet nozzles to include a plurality of concentrically aligned internal flow straighteners as similarly taught by Ligneul in order to prevent vortices from forming in the nozzles (see Ligneul, col.1 lines 4-8).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kimura et al. (US 2016/0169229, herein Kimura).
In regards to claim 18, Hoppe does not disclose a flow deflector plate disposed inside the third shell-side space of each end portion and extending transversely to the third shell, the flow deflector plate having one end connected to the first terminal end of the first and second shells respectively and configured to prevent the shell-side flow from contacting the end caps.
	Kimura teaches a heat exchanger (Fig.2A) comprising a flow deflector plate (7) disposed inside a shell-side space (Fig.2A) extending transversely to the shell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell’s third shell-side space with a flow deflector plate as similarly taught by Kimura in order to allow fluid to flow more smoothly from the first to the third to the second shell.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Hoppe, Jr. et al. (US 3,177,934, herein Hoppe).
In regards to claim 19, Powell discloses that the tubes of the tube bundle each have a U-shape, a first straight section disposed in the first shell and a second straight section disposed in the second shell and oriented parallel to the first straight section (Fig.1), but does not specifically disclose that the tubes of the tube bundle each have a squared U-shape and a third straight section disposed in the third shell and oriented perpendicularly to the first and second straight sections, the first straight section fluidly coupled to the third straight section via a 90 degree 
Hoppe teaches a heat exchanger (Fig.1) comprising a tube bundle (18), wherein tubes of the tube bundle each have a squared U-shape comprising a first straight section disposed in a first shell (10), a second straight section disposed in a second shell (11) and oriented parallel to the first straight section, and a third straight section disposed in a third shell (41) and oriented perpendicularly to the first and second straight sections, the first straight section fluidly coupled to the third straight section via a 90 degree radiused bend section, and the second straight sections fluidly coupled to the third straight section via a 90 degree radiused bend section (Figs.2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell’s tubes to have a squared U-shape and a third straight section, the first and second straight sections fluidly coupled to the third straight section via a 90 degree radiused bend section as taught by Hoppe in order to provide a single tube unit for each of the tubes of the tube bundle thus providing a clog free heat exchange apparatus (see Hoppe, col.1 lines 20-37).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Raheena R Malik/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763